                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 ERIC LEBRON MITCHELL,                             )
                                                   )
               Plaintiff,                          )
                                                   )
 v.                                                )       No.    1:21-CV-105-TRM-SKL
                                                   )
 BARRY STEELMAN, JOHN G.                           )
 MCDOUGAL, and P. COYLE,                           )
                                                   )
               Defendants.                         )

                                  MEMORANDUM OPINION

       This is a prisoner’s pro se complaint for violation of 42 U.S.C. § 1983. On July 12, 2021,

the Court entered an order notifying Plaintiff that his complaint was unsigned, did not contain a

demand for relief, and did not state a cognizable claim under § 1983 but may state a cognizable

claim for habeas corpus relief, and therefore providing Plaintiff thirty days to return one of the

following:

       1.       A signed copy of his § 1983 complaint with a demand for relief;

       2.      A signed and properly completed petition for a writ of habeas corpus; or

       3.      A signed notice that he is withdrawing his claims for relief.

[Doc. 6 p. 2–4]. This order also notified Plaintiff that if he failed to timely file any of the above

documents, the Court would strike his unsigned § 1983 complaint pursuant to Rule 11(a) of the

Federal Rules of Civil Procedure and dismiss this action [Id. at 5]. Plaintiff has not filed any

document in response to this order, and his time for doing so has passed.

       Accordingly, pursuant to Rule 11(a), the Clerk will be DIRECTED to strike Plaintiff’s

complaint [Doc. 1], terminate his motion for leave to proceed in forma pauperis [Doc. 5], and




Case 1:21-cv-00105-TRM-SKL Document 7 Filed 09/21/21 Page 1 of 2 PageID #: 25
close this file. The Court CERTIFIES that any appeal from this action would not be taken in

good faith and would be totally frivolous. Fed. R. App. P. 24.

       AN APPROPRIATE JUDGMENT ORDER WILL ENTER.

                                            /s/ Travis R. McDonough
                                            TRAVIS R. MCDONOUGH
                                            UNITED STATES DISTRICT JUDGE




                                                2
Case 1:21-cv-00105-TRM-SKL Document 7 Filed 09/21/21 Page 2 of 2 PageID #: 26
